Bell, Justice,
concurring specially.
In the interest of providing a guide for the drafting of future agreements, I suggest the following waiver language, which draws upon the approved language of waiver in Varn v. Varn, 242 Ga. 309, 311 (fn. 1) (248 SE2d 667) (1978):
“The husband (or wife) shall pay to the wife (or husband) as alimony the sum of $_per month. The wife (or husband) hereby waives her (or his) statutory right to future upward modifications, based upon a change in the income or financial status of either party, of the alimony payments provided for herein or as subsequently modified by court order.”
If the foregoing language is employed in a settlement agreement, it will, in my opinion, preserve one spouse’s right to downward modification, while waiving, without qualification, the other spouse’s right to upward modification in language which meets the requirements of Varn. In particular, the language “or as subsequently modified” should serve to clearly indicate that the right to upward modification is waived, regardless of whether the non-waiving spouse subsequently seeks or obtains a downward modification.
*191Decided February 27, 1985 —
Reharing denied March 28, 1985.
Bips & Bips, Andrew Bips, for appellant.
Robert T. Romeo, for appellee.